SUMMARY ORDER
Plaintiff-appellant Samaad Bishop, pro se, appeals from a judgment entered November 13, 2009, in the United States District Court for the Southern District of *4New York (Buchwald, J.), which dismissed his federal causes of action for failure to state a claim, dismissed his non-federal claims without prejudice to renew in an appropriate forum, and denied him leave to amend. We assume the parties’ familiarity with the underlying facts, the procedural histoiy, and the issues presented for review.
We review de novo the dismissal of a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), “construing the complaint liberally, accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiffs favor.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002). We review the denial of a motion for leave to amend the complaint for abuse of discretion. McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir.2007).
For substantially the same reasons set forth in the district court’s thorough and well-reasoned memorandum and order, we conclude that the district court properly dismissed Bishop’s complaint and denied his motion to amend as futile.
We have considered all of Bishop’s arguments on appeal and find them to be without merit. For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.